  Case: 3:21-cv-00218-MJN-PBS Doc #: 8 Filed: 09/01/21 Page: 1 of 4 PAGEID #: 34




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

DAVID ESRATI,

       Plaintiff,                                      Case No. 3:21-cv-218

vs.

U.S. DEPARTMENT OF JUSTICE, et al.,                    District Judge Michael J. Newman

      Defendants.
______________________________________________________________________________

                                   NOTICE
______________________________________________________________________________

       The Court recently received the attached email from Plaintiff. Although he addresses, in

part, the difficulty he has experienced in effecting service of summons and his complaint, any

relief he seeks from the Court must be sought by filing a motion in the record of this case. In

addition, understanding that Plaintiff is proceeding pro se in this case, the Court, in the interest of

justice, NOTIFIES him of the following:

           1. Parties are not permitted to have ex-parte communications with the Court.
              This means that you cannot communicate with the Court about the merits
              of your case, orally or in writing, without the other party’s participation.

           2. You must tell the Court and the other party’s attorney, in writing, of
              changes to your address and/or telephone number.

           3. Because pro se litigants do not have access to the Court’s electronic filing
              system, they are required to mail a copy of anything they file with the
              Court to the other party’s attorney and enclose a signed Certificate of
              Service. This requirement can be avoided if: (1) the pro se litigant
              personally brings the filing to the Clerk of Court’s office for filing; (2) the
              attorney(s) for the other party agree to receive service solely through the
              Court’s CM/ECF filing system; and (3) the Certificate of Service in the
              pro se litigant’s filing states that service will be made solely through the
              Court’s CM/ECF filing system and counsel for the opposing party has so
              consented.
 Case: 3:21-cv-00218-MJN-PBS Doc #: 8 Filed: 09/01/21 Page: 2 of 4 PAGEID #: 35




          4. Pro se litigants are encouraged to read the Court’s Guide for Pro Se Civil
             Litigants, which can be found at http://www.ohsd.uscourts.gov/pro-se-
             handbook.


August 31, 2021                                    s/Michael J. Newman
                                                   Hon. Michael J. Newman
                                                   United States District Judge
           Case: 3:21-cv-00218-MJN-PBS Doc #: 8 Filed: 09/01/21 Page: 3 of 4 PAGEID #: 36




From:                                David Esrati <david@electesrati.com>
Sent:                                Friday, August 27, 2021 11:42 AM
To:                                  OHSDdb_Newman_Ch
Subject:                             Refusal of service in your building: 3:21 CV 218




RE:Service on 3:21CV218

Judge Newman,
I've tried twice to serve the local office of the DOJ in this case.
They seem to think working from home- means no one has to be in the office to accept service.
One person, most certainly can work safely in their offices.
The first time I tried- on the date of filing- I filmed myself slipping it under the door.
Phil, in the Clerk's office said it wouldn't count as service, however, in the case ofthe Texas legislature abandoningtheir
offices to go to DC, the NY Times reported that:
         "Thefirst stop wasthe office of Representative HubertVo, a Houston Democrat.After knocking but receiving no
         answer, he then knelt to slide the warrant underthe door. It wasthe same story at the nearbyoffice of
         Representative Yvonne Davis, a Dallas Democrat. " htt s: www. n imes. com 2021 08 11 us texas-house-
         democrats-arrest-warrants. html?searchResultPosition=l
I followed up that day with an email that was not responded to by a number of folks in that DOJ office 8/11/21, 7:46 PM
"yYou've been served"
ie: rob. painter@usdoj.gov brent.tabacchi usdo". ov corev. ellis@usdoi.ROv criminal.division       usdo . ov


Today, while returning proofof service via Certified Return Mail to the FBI in Cincinnatiand the DOJin DC, I again
knocked on the door. There is a note on the door, sayingthey are working remotely and that packagescan be left with
the GSA office on the first floor.
The Marshalson the first floor- aswell asthe Clerk on the 7th floor refuse to accept and sign.
The GSA office was vacant.


I am a taxpayer, a USCitizen, a Service DisabledVeteran, and yet-1 show up for work. I try to help serve my customers,
especially through these trying times of COVID.
I filed a lawsuit to protect the rights of voters. Yet, it seems the people who are employed by the voters to serve us,
seem to have forgotten their dutiesand responsibilities.

If there is any question of service to the local DOJ- you have been warned. Since I also notified the office in DC- it should
count.
However, I believe there needs to be a process and procedure to handle this.

On my service forms- it asks my costs- but already has the total filled out as $0 for reimbursement.
Once again, another question of what are we doing?
I'm not eligible for reimbursement for my time doing a lawyers work.
As far as I know, there is no monetary reward for uncovering crimes by the FBI and the DOJin their pursuit ofthe
"Culture of Corruption" in Dayton.
I've invested considerable time and effort- only to be treated like a second class citizen.
I thought the 14th Amendment stopped the establishment of privileged classesand provided for equal protection- but,
apparently I was wrong.
           Case: 3:21-cv-00218-MJN-PBS Doc #: 8 Filed: 09/01/21 Page: 4 of 4 PAGEID #: 37
Our courts are supposed to belong to the people- notjust the legal profession.
I doubt that the Marshals, the clerk, or the employees of the DOJ would treat a member of the BAR the way I was
treated.


And lastly- every day that this case is delayed is one more day that fraud is being committed against the taxpayers with
assistanceofthe FBIand the DOJ-by not releasingthe tapes I legally requested.
I would like this case to proceed with haste because time is of the essence.

Thank you




David Esrati
 ublisher of Esrati. com
For the people, by the people

Watch m videos on outube and share
Follow me on twitter CSesrati
like me on Facebook



David Esrati
100 Banner Street Dayton OH 45410 USA
vox 937. 985-1312
fax 937.228.4111
